IN THE
                         TENTH COURT OF APPEALS

                                No. 10-13-00134-CV

KENNETH MICHAEL CLULEY,
                                                           Appellant
v.

JANE DOE,
                                                           Appellee



                          From the 414th District Court
                            McLennan County, Texas
                           Trial Court No. 2012-1144-5


                              ABATEMENT ORDER


      Appellant, Kenneth Michael Cluley, file an unopposed plea to abate his appeal.

The plea states that the parties have reached a mediated resolution of all the issues in

the case and will be implementing their agreement no later than June 30, 2014.

      We grant the plea and abate this appeal. The appellant is ordered to report on

the status of the mediated resolution of the case no later than July 2, 2014. The appeal

and all appellate deadlines are suspended as of the date of this Order. The suspension
of the appeal will be lifted on July 2, 2014. If the matter is not resolved, appellant’s brief

will be due on July 9, 2014.



                                                  PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Plea granted; Appeal abated
Order issued and filed January 23, 2014




Cluley v. Doe                                                                           Page 2